Citation Nr: 0707043	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-18 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely Substantive Appeal 
regarding the claims of entitlement to service connection for 
the cause of the veteran's death, entitlement to nonservice-
connected death pension benefits, and entitlement to accrued 
benefits denied in a January 13, 2004 rating decision.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had recognized guerrilla and Philippine Army 
service from May 1945 to December 1945.  The veteran is 
deceased and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
determined that the appellant had not timely appealed a 
January 13, 2004 rating decision.


FINDINGS OF FACT

1. The RO denied entitlement to service connection for the 
cause of the veteran's death, entitlement to nonservice-
connected death pension benefits, and entitlement to accrued 
benefits in a January 13, 2004 rating decision; the RO mailed 
the appellant notification of this decision on January 15, 
2004.

2. The appellant filed a timely Notice of Disagreement, and 
the RO mailed a Statement of the Case (SOC) to the appellant 
on May 20, 2004.

3. The appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, which was postmarked January 25, 2005 and 
received by the RO on January 26, 2005.

4.  The appellant did not file a Substantive Appeal within 
one year of January 15, 2004, or within sixty days of May 20, 
2004; the appellant did not submit a timely request for 
extension of time for filing a Substantive Appeal.




CONCLUSION OF LAW

The appellant did not timely appeal the claims of entitlement 
to service connection for the cause of the veteran's death, 
entitlement to nonservice-connected death pension benefits, 
and entitlement to accrued benefits denied in a January 13, 
2004 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veterans Claims Assistance Act

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), applies to the instant 
case.  The VCAA redefines VA's duty to assist, enhances the 
duty to notify claimants about the information and evidence 
necessary to substantiate a claim, and eliminates the 
requirement that a claim be well grounded. It does not apply 
to matters on appeal, however, when the issue is limited to 
statutory interpretation, as in the instant case.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to the issue here on appeal.

Instead, the threshold question that the Board must resolve 
is whether the appellant entered a timely Substantive Appeal 
following the January 13, 2004 rating decision, which denied 
her claims for death benefits.  If the appellant has not 
filed a timely Substantive Appeal, then the appeal fails for 
want of jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).
Law and Regulations

The appellant claims for entitlement to service connection 
for the cause of the veteran's death, entitlement to 
nonservice-connected death pension benefits, and entitlement 
to accrued benefits were denied in a January 13, 2004 rating 
decision.  The RO mailed the appellant notification of this 
decision on January 15, 2004.  The appellant filed a notice 
of disagreement, and the RO issued an SOC on May 20, 2004.  
The appellant's Substantive Appeal, VA Form 9, was mailed in 
an envelope postmarked January 25, 2005 and received by the 
RO on January 26, 2005.

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of an SOC, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200.  A Substantive 
Appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  As a general rule, a Substantive Appeal 
must be filed within sixty days from the date that the agency 
of original jurisdiction mails the SOC to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later, to perfect an appeal 
of any issue adjudicated by the RO.  See 38 U.S.C.A. § 
7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not 
perfected within the time specified by the regulation, the 
RO's determination becomes final.  38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  38 U.S.C.A. § 5108.

An extension of the sixty-day period for filing a Substantive 
Appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the 
filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. §§ 20.303(b), 20.304.  The date of submission of 
any written document is determined to be the postmark date 
or, in the absence of a postmark, five days prior to the date 
of receipt of the document by VA.  38 C.F.R. § 20.305.

Factual Background & Analysis 

As outlined above, the appellant was mailed the rating 
decision on January 15, 2004 and the SOC on May 20, 2004.  
The appellant did not submit additional evidence that 
required the issuance of an SSOC.  The appellant did not 
submit her Substantive Appeal within 60 days of issuance of 
the May 20, 2004 SOC; therefore, the appellant needed to 
submit her Substantive Appeal within one year of the rating 
decision, in order to timely perfect her appeal.  In a 
January 6, 2005 letter, the appellant was notified that the 
RO had not yet received her Substantive Appeal, but that 
there was still time to submit the document, if she wished to 
continue her appeal; the RO enclosed another copy of the VA 
Form 9.

As January 15, 2005 was a Saturday, she had until January 17, 
2005 to file her Substantive Appeal.  38 C.F.R. § 20.305.  
The appellant's Substantive Appeal was postmarked January 25, 
2005 and received on January 26, 2005, and therefore, was not 
filed within one year and was untimely.  In her VA Form 9, 
the appellant contended that she had not received "this 
letter" until after the deadline for the Substantive Appeal.  
She did not specifically identify what letter she was 
referring to, whether the second copy of the VA Form 9 or 
other document.  In her VA Form 9, the appellant also 
requested that VA extend the time allowed for filing of the 
Substantive Appeal.  

In February 2005, the appellant was informed that her appeal 
had been untimely.  The appellant filed a March 2005 notice 
of disagreement.  She continued to contend that VA had 
incorrectly decided her claim and that she was entitled to 
the benefits sought.  In addition, she asked for an extension 
of time under 38 C.F.R. § 20.303, noting that she needed time 
to study and seek assistance regarding her claims.  The 
appellant was issued an April 2005 SOC regarding the issue of 
timeliness, and the appellant filed her Substantive Appeal 
regarding the issue of timeliness in June 2005.

The appellant filed her Substantive Appeal to the January 13, 
2004 rating decision more than one year after it was mailed, 
and therefore, her Substantive Appeal was untimely.  The 
appellant has not presented any evidence that she did not 
receive the January 13, 2004 rating decision or the May 20, 
2004 SOC when mailed.  Although she noted in her January 25, 
2005 Substantive Appeal that she did not receive "this 
letter" until after the one-year period, it is unclear what 
document she is referencing and she did not provide any 
objective evidence that she did not timely receive documents 
from the RO.  To resolve situations such as this one, the 
Court has defined a presumption of regularity to the effect 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties".  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  
While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement of an appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  Accordingly, in the absence of 
any evidence rebut the presumption, the Board finds no basis 
to rebut the presumption that the veteran received the 
January 13, 2004 rating decision or the May 20, 2004 SOC when 
mailed.

Further, although the appellant requested an extension of 
time to file her Substantive Appeal, she did not file this 
request before the expiration of the time limit for filing 
the Substantive Appeal, and therefore, the appellant did not 
make a timely request for extension.  See  38 C.F.R. 
§ 20.303; see also Roy v. Brown, 5 Vet. App. 554 (1993).  

In view of the foregoing, the Board finds that the appellant 
did not timely file a Substantive Appeal to the January 13, 
2004 rating decision and that rating decision is final.


ORDER

As an appeal of the January 13, 2004 rating decision was not 
perfected, the appeal of that decision is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


